Citation Nr: 1511874	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a low back disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, with subsequent service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veterans Benefits Management System (VBMS) electronic claims files contains a January 2015 brief, and the Virtual VA file contains records that are either duplicative of the documents in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disorder, diagnosed as degenerative disc and joint disease, did not manifest in service or within one year thereafter and is not otherwise related thereto.  



CONCLUSION OF LAW

A low back disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in January 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

A VA examination regarding the Veteran's low back disorder was obtained in May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion is adequate to decide the case because it is predicated on an examination of the Veteran and a review of the claims file, including the Veteran's post-service VA and private medical treatment records documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a low back disorder.

The Veteran has contended that his current low back disorder is related to a lifting injury he sustained during service.  See, May 2009 VA examination report.  

The Veteran's service treatment records show that, at induction in October 1980, his spine was normal on clinical examination, and he denied recurrent back pain and arthritis.  The only complaint of back pain during service was in May 1983.  At that time, the Veteran complained of low back pain for two days that he described as an achy pain.  There were no signs of swelling or discoloration, his range of motion was good, he could perform a 90 degree leg lift with little discomfort, and the distal pulses were also noted to be good.  An assessment of muscle strain was given.  On separation in November 1983, the Veteran's spine was normal on clinical examination.    

A September 1984 Report of Medical Examination from when the Veteran was in the Reserve revealed that the Veteran's spine was normal on clinical examination.  At that time, he also denied having recurrent back pain or arthritis.  

The post-service medical evidence shows that the Veteran did not seek treatment for his low back until he established care with the VA.  See, May 2009 VA examination report.  

The Veteran's VA treatment records contain an active problem list that included a diagnosis of degenerative disc disease.  It was noted that the diagnosis was from July 2002.  

In February 2009, the Veteran reported that the onset of his low back pain was 5 to 6 years ago as a result of a lifting injury.  See, February 2009 physical therapy treatment record.  

The Veteran underwent a VA examination in May 2009 and reported that he had low back pain beginning when an air filter system was let go from a crane or power assist device and he strained his back.  He stated that he was placed on quarters and given medication.  The Veteran reported a resolution of discomfort at that time, although he noted that he felt that his back hurt off and on until it became constant in the last 10 years.  He described the symptoms as pulsating and cramping discomfort with radiation to the left leg and knee.  He also stated that he would get migraine headaches associated with his low back discomfort.  He stated that he did not have any care for his low back until he joined with the VA system in the last few years.  He stated that he had daily and constant pain the lower back just above the belt line.  The Veteran denied any other trauma or injury to the lower back.  

The examiner rendered a diagnosis of degenerative disc and joint disease of the lumbar spine and opined that the low back and disc disease is less likely than not a result of military service.  The examiner reasoned that there were no service treatment records to substantiate that the low back was significantly injured.  There was also no medical documentation to support treatment for his back since the 1980's.  The examiner noted that his degenerative disc and joint disease presented in a manner typically seen in the general population.  

In September 2009, the Veteran reported that he had low back pain since the military that worsened since 1986.  He reported lifting a heavy motor in the military and indicated that he had back problems ever since.  He stated that the pain was constant and occasionally radiated into the right lower extremity.  It was noted that it was definitely possible that the injury suffered in the military by lifting a heavy motor has contributed to his accelerated degenerative disc disease in his lumbar spine.   

An October 2009 treatment record contained a notation that the Veteran reported that the original injury occurred when he was holding rope and an engine fell attached to a pulley and pulled his arms up quickly.  He said he felt popping in his back.  He indicated that the onset was over 20 years ago.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for a low back disorder.  

The record shows that the Veteran had a muscle strain during service.  Nevertheless, in regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  While there is evidence that the Veteran complained of and was treated for low back pain during service, there is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's spine was reported to be normal on clinical examination at separation of active duty service in November 1983 and was reported to be normal on clinical evaluation in September 1984.  The Board notes that the Veteran also denied recurrent back pain and arthritis in September 1984.  Therefore, chronicity is not established in service or within a year of separation.  

The Board acknowledges the Veteran's allegation of continuity of symptoms following service.  He is certainly competent to report as to observable symptoms he experiences.  In this case, however, the Board finds that this allegation is inconsistent with the contemporaneous record.  Specifically, as previously discussed, the Veteran's 

May 1983 separation examination provided affirmative evidence showing that he did not have any spine abnormalities.  Moreover, in September 1984, the Veteran even denied having any recurrent back pain and arthritis, and on clinical examination at that time and in November 1983, the Veteran's spine was reported to be normal.  In addition, in February 2009, the Veteran reported that his back pain had an onset of 5 to 6 years ago.  However, more recently, at the May 2009 VA examination, the Veteran reported an onset of back pain since service, and in September 2009, the Veteran stated that he had an onset of back pain in service, but that it worsened in 1986.  The Board finds that the contemporaneous statements made at the time of separation from active duty service in May 1983 and Reserve service in September 1984 are more probative than statements made in furtherance of an appeal for compensation benefits in May 2009.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  

For these reasons, the Board finds that the Veteran's statements are not credible evidence to establish in-service onset or continuity of symptomatology of degenerative disc and joint disease of the lumbar spine since separation from service.  

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's low back disorder to service.  There are two opinions on the possible etiology of his low back disorder.  

The opinion provided in the September 2009 VA treatment record indicated that it was definitely possible that the injury suffered in service contributed to the Veteran's degenerative disc disease.  However, in giving this opinion, the medical professional did not provide a complete rationale.  She also did not discuss the findings of the November 1983 separation examination or the September 1984 examination, and she did not account for the evidentiary gap between service and the first complaints and treatment around 2002.  Furthermore, the Board has found the Veteran's reports of ongoing symptoms after service not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Thus, the Board affords limited probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Conversely, the May 2009 VA examination report fully addresses the etiology of the low back disorder and considers the medical evidence of record as well as the Veteran's lay statements.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  The opinion is also supported by detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent the Veteran and his representative have opined that his current low back disorder is related to his period of active service, even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the May 2009 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which he relied to form the opinion, and he provided a detailed rationale.  In addition, while the Veteran is competent to report as to what he was told to him by the treating VA medical professional in September 2009, this statement has already been determined to have limited probative value.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.




ORDER

Service connection for a low back disorder is denied.  



REMAND

A remand is necessary to obtain an additional VA medical opinion regarding the nature and etiology of the left knee disorder.  It was reported in the Veteran's October 1980 report of medical history and corresponding orthopedic consultation that the Veteran's left knee was fractured when a horse kicked him in 1970.  At the orthopedic consultation, the Veteran reported that he sometimes experienced slight left knee pain when he played basketball.  Therefore, there is an indication that the Veteran may have had a preexisting left knee disorder.  The Board is aware that the Veteran submitted a statement in July 2009 and reported that his right knee, rather than his left knee, was kicked by the horse prior to entering service; however, the Board finds the statement to be inconsistent with the numerous documented reports of the horse kicking the Veteran's left knee in the record.  

The Veteran's service treatment records also documented numerous complaints of left knee pain during service, which may indicate aggravation of a preexisting left knee injury.  Although the Veteran was afforded a VA examination in May 2009 and an addendum opinion was provided in June 2009, the opinions did not address whether the Veteran had a preexisting left knee injury, and if so, whether it was aggravated by service.  Instead, the examiner only addressed whether the current left knee disorder was directly related to service.  Therefore, the Board finds that an additional medical opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the May 2009 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left knee disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically consider that a left knee injury is reported on the Veteran's October 1980 report of medical history at enlistment and corresponding orthopedic consultation and that the Veteran also had problems with his left knee documented in service, to include in June 1981, December 1981, and May 1983.  

The examiner should address whether a left knee disorder clearly and unmistakably preexisted the Veteran's period of active duty service.  If so, he or she should state whether there was an increase in the severity of the preexisting left knee disorder during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If the examiner determines that a left knee disorder did not clearly and unmistakably preexist the Veteran's period of active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left knee disorder that manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


